DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 10, 2022, have been fully considered but they are not persuasive. 
On pages 4-5, Applicant argues that Fukunaga et al. (US Publication 2017/0148572) fails to disclose a single-layer side margin, and thus, fails to disclose the limitations of independent claim 7.
The Examiner respectfully disagrees with the above assertion. As indicated in the previously issued Non-Final Rejection (dated 5/11/2022) Fukunaga discloses two separate side margin portions. The Examiner is taking a first side margin portion of Fukunaga to only encompass element 34b (See Figure 2). Element 34b of Fukunaga is a single-layer structure that covers a first side surface, as recited by the limitations of claim 7. The Applicant has not claimed that the margin portion is a single layer that contacts the capacitive-forming portion of the body in addition to having an entirely exposed external surface. Furthermore, the Applicant has not claimed that the composition of the margin portion is the same throughout the entire margin. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukunaga et al. (US Publication 2017/0148572).
In re claim 7, Fukunaga discloses a multi-layer ceramic electronic component, comprising: 
a multi-layer unit (12 – Figure 2, ¶30) including ceramic layers (20 – Figure 2, ¶33) laminated in a direction of a first axis (Figure 2), 
20internal electrodes (22, 24 – Figure 2, ¶33) disposed between the ceramic layers, and 
a first side surface and a second side surface (15, 16 – Figure 1, Figure 2, Figure 3, ¶32) facing each other in a direction of a second axis orthogonal to the first axis (Figure 1, Figure 2), end portions of the internal electrodes (22, 24 – Figure 2) in the direction of the second axis being positioned on the first side surface and the second side surface (Figure 2, Figure 3); 
25a first side margin (34b – Figure 3, ¶39) that has a single-layer structure (Figure 3) and covers the first side surface (15 – Figure 3); and 
a second side margin (32 – Figure 3, ¶39) that has a multi-layer structure (32a, 32b – Figure 3, ¶39) and covers the second side surface (16 – Figure 3).
In re claim 8, Fukunaga discloses the multi-layer ceramic electronic component according to claim 7, as explained above. Fukunaga further discloses wherein the second side margin (32 – Figure 3) includes a body layer (32a – Figure 3), and 5a bonding layer (32b – Figure 3) that bonds the second side surface and the body layer to each other (¶66).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Fukunaga et al. (US Publication 2020/126721)	Figure 4
	Park et al. (US Publication 2020/0043668)		Figure 4
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848